Mollison, Judge:
When the appeals for reappraisement enumerated in the attached schedule were called for trial, counsel for the *575parties submitted them for decision upon agreed facts on the basis of which I find that the proper basis for the determination of the value of the merchandise involved is export value, as defined in section 402(c), Tariff Act of 1930, and that such value in each case is the appraised value, less the item of commission as and where it appears on each invoice, packed.
Judgment will issue accordingly.